DAUKSCH, Chief Judge.
This is an appeal from a judgment in a real property case where the trial court determined the appellee to be the owner and rightful possessor of the property. The appellant was ejected from the property.
A transcript of the trial was not furnished to this court. Even though we ordered that appellant should cause to be filed a complete record or a stipulated statement pursuant to Florida Rule of Appellate Procedure 9.200(3), the appellant failed to take advantage of the opportunity. The record before this court is inadequate to demonstrate reversible error. We have no choice but to affirm.
AFFIRMED.
ORFINGER and COWART, JJ., concur.